DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATIONS 
2. 	This U.S. non-provisional application claims priority under 35 U.S.C § 119 to Korean Patent Application No. 10-2019-0010325 filed on January 28, 2019 in the Korean Intellectual Property Office, the entire contents of which are hereby incorporated by reference.                                                    

                                                                      Allowable Subject Matter
3.  	Claims 1, 2, 4-6, 8-19 allowed.
                                                                         Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding claims 1, 2, 4-6, 8-12, the prior art failed to disclose or reasonably suggest wherein the first line pattern is configured to provide the first magnetic tunnel junction pattern with spin-orbit torque, and wherein the first line pattern includes a topological insulator; and a plurality of lower conductive lines disposed on the first surface of the first line pattern and including a first lower conductive line and a second lower conductive line connected to a first portion of the first line pattern and a second portion thereof, respectively, wherein the first magnetic tunnel junction pattern is disposed between the first lower conductive line and the second lower conductive line, and wherein the plurality of lower conductive lines are positioned at a height from the substrate less than that of the first upper conductive line. 

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                                                                                                                                                                                                                                /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899